DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 20200324738) (hereinafter Kubota) in view of Boegel et al. (US 20140104426) (hereinafter Boegel).
Regarding claim 1, Kubota teaches A vehicle monitoring apparatus comprising: 
a camera disposed in a vehicle lamp (see Kubota figure 18 and paragraph 257-262 regarding a camera inside of a vehicle lamp within the same overall housing cover transmission window, and teachings that this may be applied to any lamp of the vehicle, including forward facing headlamps);
a nozzle connected to the guide duct and configured to discharge the air to a front side of the camera (see Kubota figure 18 and paragraph 257-262 regarding a camera inside of a vehicle lamp within the same overall housing cover transmission window and nozzle for injecting high pressure air towards the transmission window).  
However, Kubota does not explicitly teach a guide duct as needed for the limitations of claim 1. 
Boegel, in a similar field of endeavor, teaches a guide duct configured to guide outside air introduced into the vehicle (see Boegel figures 1 and 4 and paragraphs 59 and 66 regarding air intake into smaller channel guide duct to take air from outside vehicle towards the outer lens of the camera- in combination with Kubota, the air received by the nozzle of Kubota to expel on the window may be from the outside air gathered by Boegel);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kubota to include the teaching of Boegel so that the air received by the nozzle of Kubota expelled on the window may be from the outside air gathered by Boegel. One of ordinary skill would recognize that Boegel and Kubota are within the same field of endeavor of vehicle camera cleaners.
One would be motivated to combine these teachings in order to provide teachings relating to cleaning vehicle vision systems (see Boegel paragraph 4). 
Regarding claim 2, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kubota and Boegel teaches wherein the vehicle lamp comprises: a light source; and an outer lens disposed in front of the light source and configured to define an external appearance, wherein the camera is disposed inside the outer lens (see Kubota figure 18 and paragraph 257-262 regarding a camera inside of a vehicle lamp within the same overall housing cover transmission window).  
Regarding claim 3, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Kubota and Boegel teaches wherein the nozzle discharges the air from an outside of the outer lens to an outer surface of the outer lens that corresponds to the front side of the camera (see Boegel figures 1 and 4 and paragraphs 59 and 66 regarding air intake into smaller channel guide duct to take air from outside vehicle towards the outer lens of the camera- in combination with Kubota, the air received by the nozzle of Kubota to expel on the window may be from the outside air gathered by Boegel).  
One would be motivated to combine these teachings in order to provide teachings relating to cleaning vehicle vision systems (see Boegel paragraph 4). 
Regarding claim 4, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kubota and Boegel teaches wherein at least a part of the guide duct passes through an engine room in the vehicle, and the air is heated by heat in the engine room while moving along the guide duct (see Boegel paragraph 65 regarding air in guide duct heated by passing by engine on the way to the camera lens).  
One would be motivated to combine these teachings in order to provide teachings relating to cleaning vehicle vision systems (see Boegel paragraph 4). 
Regarding claim 17, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kubota and Boegel teaches comprising: a fan disposed in the guide duct and configured to force the air to flow (see Boegel paragraph 67 regarding fan in guide duct to propel the air stream within the guide duct on the way to the camera lens).  
One would be motivated to combine these teachings in order to provide teachings relating to cleaning vehicle vision systems (see Boegel paragraph 4). 
Claims 5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 20200324738) (hereinafter Kubota) in view of Boegel et al. (US 20140104426) (hereinafter Boegel), further in view of Okamura et al. (US 20190086773) (hereinafter Okamura).
Regarding claim 5, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kubota and Boegel does not explicitly teach a lamp passage as needed for the limitations of claim 5. 
Okamura, in a similar field of endeavor, teaches wherein at least a part of the guide duct passes through an internal space of the vehicle lamp, and the air is heated by heat in the vehicle lamp while moving along the guide duct (see Okamura figures 3 and 4 and paragraphs 104-107 regarding air flow pathway of camera cleaner being within the same overall housing structure as the light emitting element in a vehicle lamp, therefore, at least marginally, the air will be heated by the head of the vehicle lamp. In combination with Kubota and Boegel, the teaching regarding the guide duct passing through the same space as the light of the vehicle lamp may be included for the heating properties of the vehicle lamp).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kubota and Boegel to include the teaching of Okamura by incorporating the passage through the vehicle lamp so that guide duct passing through the same space as the light of the vehicle lamp may be included for the heating properties of the vehicle lamp. One of ordinary skill would recognize that Okamura, Boegel, and Kubota all operate in the same field of endeavor of fluid injecting vehicle camera cleaners.
One would be motivated to combine these teachings in order to provide teachings relating to cleaning a camera using fluid injection (see Okamura paragraph 18).
Regarding claim 19, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Kubota and Boegel does not explicitly teach a rainwater groove as needed for the limitations of claim 19. 
Okamura, in a similar field of endeavor, teaches comprising: a rainwater guide groove provided in an outer surface of the outer lens that corresponds to the front side of the camera, wherein the rainwater guide groove guides rainwater, which is attached to the outer surface of the outer lens, along an outer region in front of the camera (see Okamura figure 20 and paragraph 137-138 regarding water droplet restriction lines around an outer surface of an outer lens of the camera with a upper middle and lower set of lines- the middle set of lines creates a flow path groove that may be interpreted as a rainwater guide groove- this may be applied in combination with Kubota and Boegel in front of the lens of the camera).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kubota and Boegel to include the teaching of Okamura by incorporating the rainwater groove onto the outer camera transmission window of Kubota, where rainwater is an environmental factor in the operation of Kubota. One of ordinary skill would recognize that Okamura, Boegel, and Kubota all operate in the same field of endeavor of fluid injecting vehicle camera cleaners.
One would be motivated to combine these teachings in order to provide teachings relating to vehicle camera covers exposed to external water (see Okamura paragraph 18).
Regarding claim 20, the combination of Kubota, Boegel, and Okamura teaches all aforementioned limitations of claim 19, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, and Okamura teaches wherein a rainwater inflow line is disposed above the rainwater guide groove, and a rainwater outflow line is disposed below the rainwater guide groove (see Okamura figure 20 and paragraph 137-138 regarding water droplet restriction lines around an outer surface of an outer lens of the camera with a upper middle and lower set of lines- the upper and lower sets of lines create flow path grooves in combination with the middle lines that may be interpreted as, respectively, inflow and outflow lines- this may be applied in combination with Kubota and Boegel in front of the lens of the camera).
One would be motivated to combine these teachings in order to provide teachings relating to vehicle camera covers exposed to external water (see Okamura paragraph 18).
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 20200324738) (hereinafter Kubota) in view of Boegel et al. (US 20140104426) (hereinafter Boegel), further in view of Shank et al. (US 20180086317) (hereinafter Shank).
Regarding claim 6, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kubota and Boegel does not explicitly teach a venturi duct as needed for the limitations of claim 6. 
Shank, in a similar field of endeavor, teaches comprising: a venturi duct disposed between the guide duct and the nozzle (see Shank paragraphs 45-48 regarding venturi used to pressurized air for discharge on a cleaning surface- it is noted that even though this venturi port is for mixing air and fluid, air is still the pressurized component and the venturi still reads on the limitations as claimed- in combination with Kubota and Boegel, this venturi duct may be incorporated in order to increase the air pressure).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kubota and Boegel to include the teaching of Shank by incorporating the venturi duct into the flow path of Kubota’s air cleaner. One of ordinary skill would recognize that Shank’s teachings on cleaning windshields using pressurized air is directly analogous to cleaning a camera lens with pressurized air.
One would be motivated to combine these teachings in order to provide teachings relating to a windshield cleaning system (see Shank paragraph 2) that would be analogous to a camera lens cleaning system.
Regarding claim 7, the combination of Kubota, Boegel, and Shank teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, and Shank teaches wherein the venturi duct comprises: a first duct part connected to the guide duct and having a first cross-sectional area; and a second duct part having a second cross-sectional area smaller than the first cross-sectional area and including one end connected to the first duct part and another end connected to the nozzle (see Shank paragraphs 45-48 regarding venturi used to pressurized air for discharge on a cleaning surface- it is noted that even though this venturi port is for mixing air and fluid, air is still the pressurized component and the venturi still reads on the limitations as claimed- in combination with Kubota and Boegel, this duct has a first part that would be connected to the guide duct where the air comes in, and a second part of smaller cross section with one end of that connected to the guide duct, and the other end eventually connected to the nozzle).  
One would be motivated to combine these teachings in order to provide teachings relating to a windshield cleaning system (see Shank paragraph 2) that would be analogous to a camera lens cleaning system.
Regarding claim 9, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kubota and Boegel does not explicitly teach a valve control as needed for the limitations of claim 9. 
Shank, in a similar field of endeavor, teaches comprising: a valve disposed in at least any one of the guide duct and the nozzle and configured to selectively adjust an amount of air to be discharged through the nozzle (see Shank paragraph 52 regarding valve to control flow of fluid through path- in combination with Kubota, the control of the flow of the air may be controlled by valve).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kubota and Boegel to include the teaching of Shank by using a valve to control the on and off sequences of Kubota’s pressurized air cleaner. One of ordinary skill would recognize that Shank’s teachings on cleaning windshields using pressurized air is directly analogous to cleaning a camera lens with pressurized air.
One would be motivated to combine these teachings in order to provide teachings relating to a windshield cleaning system (see Shank paragraph 2) that would be analogous to a camera lens cleaning system.
Regarding claim 10, the combination of Kubota, Boegel, and Shank teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, and Shank teaches comprising: a detection sensor disposed in the vehicle lamp and configured to detect rainwater on the front side of the camera; and a control unit configured to selectively open or close the valve based on a signal detected by the detection sensor (see Kubota paragraphs 343-346 regarding various determination processes of whether to activate the high pressure air based on a signal from the rain sensor).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 20200324738) (hereinafter Kubota) in view of Boegel et al. (US 20140104426) (hereinafter Boegel), further in view of Shank et al. (US 20180086317) (hereinafter Shank), and further in view of LaRue (US 20050193732) (hereinafter LaRue).
Regarding claim 8, the combination of Kubota, Boegel, and Shank teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
However, the combination of Kubota, Boegel, and Shank does not explicitly teach the position of an air compressor as needed for the limitations of claim 8. 
LaRue, in a similar field of endeavor, teaches comprising: an air compressor disposed between the venturi duct and the nozzle and configured to compress the air (see figure 1 and paragraph 20 regarding air compressor being between venturi input and nozzle- in combination with Shank, Kubota, and Boegel, the arrangement of air compressor, venturi, and nozzle may be incorporated into the compressor in that order for the cooling effect- it is noted that claim 8 has no limitations regarding heated air, so cooling will not teach away from the claimed invention in claim 8).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kubota, Boegel, and Shank to include the teaching of LaRue by having the air compressor be arranged between the venturi duct and nozzle. One of ordinary skill would recognize that LaRue’s teachings regarding the flow of pressurized air is directly analogous to the teachings of pressurized air already using a venturi duct as in Kubota Boegel and Shank.
One would be motivated to combine these teachings in order to provide teachings relating to arrrangements of air compressor and venturi ducts in systems that utilize high pressure air (see LaRue paragraph 7).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 20200324738) (hereinafter Kubota) in view of Boegel et al. (US 20140104426) (hereinafter Boegel), further in view of Shank et al. (US 20180086317) (hereinafter Shank), and further in view of Frederick et al. (US 20200108801) (hereinafter Frederick).
Regarding claim 11, the combination of Kubota, Boegel, and Shank teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
However, the combination of Kubota, Boegel, and Shank does not explicitly teach a movement unit as needed for the limitations of claim 11. 
Frederick, in a similar field of endeavor, teaches comprising: a movement unit configured to selectively move a position of an outlet end of the nozzle relative to the camera (see Frederick figure 2 and paragraphs 17-18, 24, and 40 regarding moving a position of a nozzle outlet relative to a camera surface to clean it- in combination with Kubota, the nozzle of Kubota may be modified with the motors in order to be movable in order to more effectively clean the lens surface).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kubota, Boegel, and Shank to include the teaching of Frederick by incorporating the nozzle moving unit of Frederick’s camera cleaner onto the camera cleaner of Kubota, Boegel, and Shank. One of ordinary skill would recognize that Frederick’s teachings are in the same field of endeavor of vehicle camera cleaners as Kubota and Boegel.
One would be motivated to combine these teachings in order to improve the ability of a nozzle to remove debris from a camera lens surface (see Frederick paragraph 18).
Regarding claim 12, the combination of Kubota, Boegel, Shank, and Frederick teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, Shank, and Frederick teaches wherein the control unit selectively moves the position of the outlet end of the nozzle based on information on an image captured by the camera (see Frederick figure 2 and paragraphs 17-18, 24, and 40 regarding moving a position of a nozzle outlet relative to a camera surface to clean it and paragraphs 53-55 regarding image data indicated observed parameters of debris on a camera lens surface and controlling the position of the nozzle in order to clean the debris based on that image- in combination with Kubota, the nozzle of Kubota may be modified with the motors in order to be movable in order to more effectively clean the lens surface).  
One would be motivated to combine these teachings in order to improve the ability of a nozzle to remove debris from a camera lens surface (see Frederick paragraph 18).
Regarding claim 13, the combination of Kubota, Boegel, Shank, and Frederick teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, Shank, and Frederick teaches wherein the control unit controls the movement unit so that the outlet end of the nozzle is directed toward a target region in which rainwater is attached among a plurality of visual information regions captured by the camera (see Frederick figure 2 and paragraphs 17-18, 24, and 40 regarding moving a position of a nozzle outlet relative to a camera surface to clean it and paragraphs 53-55 regarding image data indicated observed parameters of debris on a camera lens surface and controlling the position of the nozzle in order to clean the debris based on that image- in combination with Kubota, the nozzle of Kubota may be modified with the motors in order to be movable in order to more effectively clean the lens surface, and the detection of debris applied to rainwater).  
One would be motivated to combine these teachings in order to improve the ability of a nozzle to remove debris from a camera lens surface (see Frederick paragraph 18).
Regarding claim 14, the combination of Kubota, Boegel, Shank, and Frederick teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, Shank, and Frederick teaches wherein the movement unit comprises: a first movement part configured to move the outlet end of the nozzle relative to the camera in a first direction; and a second movement part configured to move the outlet end of the nozzle relative to the camera in a second direction that intersects the first direction (see Frederick figure 2 and paragraphs 17-18, 24, and 40 regarding moving a position of a nozzle outlet relative to a camera surface to clean it, where there is a first movement part that extends and retracts the nozzle in a first direction and a second rotational base movement part that rotates the nozzle among many axes that would all intersect the direction of the first movement part- in combination with Kubota, the nozzle of Kubota may be modified with the motors in order to be movable in order to more effectively clean the lens surface, and the detection of debris applied to rainwater).  
One would be motivated to combine these teachings in order to improve the ability of a nozzle to remove debris from a camera lens surface (see Frederick paragraph 18).
Regarding claim 15, the combination of Kubota, Boegel, Shank, and Frederick teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, Shank, and Frederick teaches wherein the first movement part comprises: a first base member; and a first movable member connected to the outlet end of the nozzle and configured to move relative to the first base member in the first direction (see Frederick figure 2 and paragraphs 17-18, 24, and 40 regarding moving a position of a nozzle outlet relative to a camera surface to clean it, where there is a first movement part and base that extends and retracts the nozzle in a first direction and a second rotational base movement part that rotates the nozzle among many axes that would all intersect the direction of the first movement part- in combination with Kubota, the nozzle of Kubota may be modified with the motors in order to be movable in order to more effectively clean the lens surface, and the detection of debris applied to rainwater).  
One would be motivated to combine these teachings in order to improve the ability of a nozzle to remove debris from a camera lens surface (see Frederick paragraph 18).
Regarding claim 16, the combination of Kubota, Boegel, Shank, and Frederick teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
Furthermore, the combination of Kubota, Boegel, Shank, and Frederick teaches wherein the second movement part comprises: a second base member; and a second movable member connected to the first base member and configured to move relative to the second base member in the second direction (see Frederick figure 2 and paragraphs 17-18, 24, and 40 regarding moving a position of a nozzle outlet relative to a camera surface to clean it, where there is a first movement part and base that extends and retracts the nozzle in a first direction and a second rotational base movement part and base that rotates the nozzle among many axes that would all intersect the direction of the first movement part- in combination with Kubota, the nozzle of Kubota may be modified with the motors in order to be movable in order to more effectively clean the lens surface, and the detection of debris applied to rainwater).  
One would be motivated to combine these teachings in order to improve the ability of a nozzle to remove debris from a camera lens surface (see Frederick paragraph 18).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 20200324738) (hereinafter Kubota) in view of Boegel et al. (US 20140104426) (hereinafter Boegel), further in view of Ohishi et al. (US 20070037484) (hereinafter Ohishi).
Regarding claim 18, the combination of Kubota and Boegel teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kubota and Boegel does not explicitly teach an ejector as needed for the limitations of claim 18. 
Ohishi, in a similar field of endeavor, teaches comprising: an ejector disposed at an outlet end of the nozzle, wherein the ejector comprises: a first inlet port into which the air is introduced; a second inlet port into which air at a periphery of the nozzle is introduced; and an outlet port through which the air and the air at the periphery of the nozzle are mixed and discharged (see Ohishi paragraph 28 and figure 3 regarding ejector nozzle that has an inlet for outside air, and an inlet for cleaning agent, where the two are mixed and ejected by the ejector nozzle- in combination with Kubota, where the cleaning agent is air, the ejector may be designed to mix air with air as part of the vacuum effect of ejector nozzles known to those of ordinary skill in the art).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kubota and Boegel to include the teaching of Ohishi by incorporating the ejector of Ohishi at the end of the nozzle to mix air with air to increase air pressure according to the design of ejector nozzles as known to one of ordinary skill in the art. One of ordinary skill would recognize that Ohishi’s teachings of cleaning a surface with pressurized air is analogous to the pressurized air camera cleaner of Kubota and Boegel.
One would be motivated to combine these teachings in order to provide teachings relating to cleaning a surface using pressurized air (see Ohishi paragraph 2) in a manner directly analogous to cleaning a camera lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483